UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-3950 FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) (313) 322-3000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No As of November1, 2007, the registrant had outstanding 2,039,353,485 shares of Common Stock and 70,852,076 shares of Class B Stock. Exhibit index located on page number 46 PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements. FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME For the Periods Ended September 30, 2007 and 2006 (in millions, except per share amounts) Third Quarter First Nine Months 2007 2006 2007 2006 (unaudited) (unaudited) Sales and revenues Automotive sales $ 36,270 $ 32,541 $ 115,006 $ 107,313 Financial Services revenues 4,808 4,554 13,333 12,449 Total sales and revenues 41,078 37,095 128,339 119,762 Costs and expenses Automotive cost of sales 33,238 37,552 104,135 110,338 Selling, administrative and other expenses 4,904 4,489 15,828 13,706 Interest expense 2,733 1,937 8,210 6,330 Financial Services provision for credit and insurance losses 194 97 374 193 Total costs and expenses 41,069 44,075 128,547 130,567 Automotive interest income and other non-operating income/(expense), net (216 ) 555 672 1,080 Automotive equity in net income/(loss) of affiliated companies 51 61 262 345 Income/(Loss) before income taxes (156 ) (6,364 ) 726 (9,380 ) Provision for/(Benefit from) income taxes 162 (1,160 ) 467 (2,506 ) Income/(Loss) before minority interests (318 ) (5,204 ) 259 (6,874 ) Minority interests in net income/(loss) of subsidiaries 62 48 205 126 Income/(Loss) from continuing operations (380 ) (5,252 ) 54 (7,000 ) Income/(Loss) from discontinued operations (Note 7) — 4 34 12 Net income/(loss) $ (380 ) $ (5,248 ) $ 88 $ (6,988 ) AMOUNTS PER SHARE OF COMMON AND CLASS B STOCK (Note 8) Basic income/(loss) Income/(Loss) from continuing operations $ (0.19 ) $ (2.79 ) $ 0.03 $ (3.74 ) Income/(Loss) from discontinued operations — — 0.02 0.01 Net income/(loss) $ (0.19 ) $ (2.79 ) $ 0.05 $ (3.73 ) Diluted income/(loss) Income/(Loss) from continuing operations $ (0.19 ) $ (2.79 ) $ 0.03 $ (3.74 ) Income/(Loss) from discontinued operations — — 0.02 0.01 Net income/(loss) $ (0.19 ) $ (2.79 ) $ 0.05 $ (3.73 ) Cash dividends $ — $ 0.05 $ — $ 0.25 The accompanying notes are part of the financial statements 2 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR STATEMENT OF INCOME For the Periods Ended September 30, 2007 and 2006 (in millions, except per share amounts) Third Quarter First Nine Months 2007 2006 2007 2006 (unaudited) (unaudited) AUTOMOTIVE Sales $ 36,270 $ 32,541 $ 115,006 $ 107,313 Costs and expenses Cost of sales 33,238 37,552 104,135 110,338 Selling, administrative and other expenses 3,016 2,791 10,314 8,709 Total costs and expenses 36,254 40,343 114,449 119,047 Operating income/(loss) 16 (7,802 ) 557 (11,734 ) Interest expense 563 (72 ) 1,720 621 Interest income and other non-operating income/(expense), net (216 ) 555 672 1,080 Equity in net income/(loss) of affiliated companies 51 61 262 345 Income/(Loss) before income taxes — Automotive (712 ) (7,114 ) (229 ) (10,930 ) FINANCIAL SERVICES Revenues 4,808 4,554 13,333 12,449 Costs and expenses Interest expense 2,170 2,009 6,490 5,709 Depreciation 1,620 1,400 4,599 3,899 Operating and other expenses 268 298 915 1,098 Provision for credit and insurance losses 194 97 374 193 Total costs and expenses 4,252 3,804 12,378 10,899 Income/(Loss) before income taxes — Financial Services 556 750 955 1,550 TOTAL COMPANY Income/(Loss) before income taxes (156 ) (6,364 ) 726 (9,380 ) Provision for/(Benefit from) income taxes 162 (1,160 ) 467 (2,506 ) Income/(Loss) before minority interests (318 ) (5,204 ) 259 (6,874 ) Minority interests in net income/(loss) of subsidiaries 62 48 205 126 Income/(Loss) from continuing operations (380 ) (5,252 ) 54 (7,000 ) Income/(Loss) from discontinued operations (Note 7) — 4 34 12 Net income/(loss) $ (380 ) $ (5,248 ) $ 88 $ (6,988 ) AMOUNTS PER SHARE OF COMMON AND CLASS B STOCK (Note 8) Basic income/(loss) Income/(Loss) from continuing operations $ (0.19 ) $ (2.79 ) $ 0.03 $ (3.74 ) Income/(Loss) from discontinued operations — — 0.02 0.01 Net income/(loss) $ (0.19 ) $ (2.79 ) $ 0.05 $ (3.73 ) Diluted income/(loss) Income/(Loss) from continuing operations $ (0.19 ) $ (2.79 ) $ 0.03 $ (3.74 ) Income/(Loss) from discontinued operations — — 0.02 0.01 Net income/(loss) $ (0.19 ) $ (2.79 ) $ 0.05 $ (3.73 ) Cash dividends $ — $ 0.05 $ — $ 0.25 The accompanying notes are part of the financial statements 3 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET (in millions) September 30, 2007 December 31, 2006 (unaudited) ASSETS Cash and cash equivalents $ 27,437 $ 28,896 Marketable securities 11,838 21,472 Loaned securities 7,697 5,256 Finance receivables, net 108,486 106,863 Other receivables, net 11,209 7,657 Net investment in operating leases 33,717 29,834 Retained interest in sold receivables 760 990 Inventories(Note 2) 12,886 11,421 Equity in net assets of affiliated companies 2,661 2,787 Net property 37,831 38,174 Deferred income taxes 4,103 4,920 Goodwill and other net intangible assets (Note 3) 6,487 6,821 Assets of discontinued/held-for-sale operations (Note 7) — 767 Other assets 11,051 12,696 Total assets $ 276,163 $ 278,554 LIABILITIES AND STOCKHOLDERS’ EQUITY Payables $ 25,898 $ 23,417 Accrued liabilities and deferred revenue 81,330 82,388 Debt 163,213 172,049 Deferred income taxes 3,165 2,743 Liabilities of discontinued/held-for-sale operations (Note 7) — 263 Total liabilities 273,606 280,860 Minority interests 1,394 1,159 Stockholders’ equity Capital stock Common Stock, par value $0.01 per share (2,050 million shares issued) 21 18 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock 7,273 4,562 Accumulated other comprehensive income/(loss) (7,272 ) (7,846 ) Treasury stock (186 ) (183 ) Retained earnings/(Accumulated deficit) 1,326 (17 ) Total stockholders’ equity 1,163 (3,465 ) Total liabilities and stockholders’ equity $ 276,163 $ 278,554 The accompanying notes are part of the financial statements 4 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES SECTOR BALANCE SHEET (in millions) September 30, 2007 December 31, 2006 (unaudited) ASSETS Automotive Cash and cash equivalents $ 18,945 $ 16,022 Marketable securities 7,211 11,310 Loaned securities 7,697 5,256 Total cash, marketable and loaned securities 33,853 32,588 Receivables, net 6,571 3,753 Inventories (Note 2) 12,886 11,421 Deferred income taxes 523 1,569 Other current assets 7,428 7,707 Current receivable from Financial Services 1,079 — Total current assets 62,340 57,038 Equity in net assets of affiliated companies 2,092 2,029 Net property 37,567 37,905 Deferred income taxes 11,857 14,850 Goodwill and other net intangible assets (Note 3) 6,469 6,804 Assets of discontinued/held-for-sale operations (Note 7) — 767 Other assets 2,665 3,241 Non-current receivable from Financial Services 359 — Total Automotive assets 123,349 122,634 Financial Services Cash and cash equivalents 8,492 12,874 Marketable securities 4,627 10,162 Finance receivables, net 113,124 110,767 Net investment in operating leases 29,827 26,606 Retained interest in sold receivables 760 990 Goodwill and other net intangible assets (Note 3) 18 17 Other assets 5,824 6,167 Receivable from Automotive — 1,467 Total Financial Services assets 162,672 169,050 Intersector elimination (1,438 ) (1,467 ) Total assets $ 284,583 $ 290,217 LIABILITIES AND STOCKHOLDERS’ EQUITY Automotive Trade payables $ 19,162 $ 16,937 Other payables 4,788 4,893 Accrued liabilities and deferred revenue 29,132 28,877 Deferred income taxes 3,408 3,138 Debt payable within one year 1,392 1,499 Current payable to Financial Services — 640 Total current liabilities 57,882 55,984 Long-term debt 26,285 28,514 Other liabilities 47,299 49,386 Deferred income taxes 1,025 441 Liabilities of discontinued/held-for-sale operations (Note 7) — 263 Non-current payable to Financial Services — 827 Total Automotive liabilities 132,491 135,415 Financial Services Payables 1,948 1,587 Debt 135,536 142,036 Deferred income taxes 7,152 10,827 Other liabilities and deferred income 4,899 4,125 Payable to Automotive 1,438 — Total Financial Services liabilities 150,973 158,575 Minority interests 1,394 1,159 Stockholders’ equity Capital stock Common Stock, par value $0.01 per share (2,050 million shares issued) 21 18 Class B Stock, par value $0.01 per share (71 million shares issued) 1 1 Capital in excess of par value of stock 7,273 4,562 Accumulated other comprehensive income/(loss) (7,272 ) (7,846 ) Treasury stock (186 ) (183 ) Retained earnings/(Accumulated deficit) 1,326 (17 ) Total stockholders’ equity 1,163 (3,465 ) Intersector elimination (1,438 ) (1,467 ) Total liabilities and stockholders’ equity $ 284,583 $ 290,217 The accompanying notes are part of the financial statements 5 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Periods Ended September 30, 2007 and 2006 (in millions) First Nine Months 2007 2006 (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ 13,242 $ 16,979 Cash flows from investing activities of continuing operations Capital expenditures (4,215 ) (5,242 ) Acquisitions of retail and other finance receivables and operating leases (42,827 ) (47,688 ) Collections of retail and other finance receivables and operating leases 34,509 31,741 Purchases of securities (9,085 ) (17,471 ) Sales and maturities of securities 14,805 15,196 Proceeds from sales of retail and other finance receivables and operating leases 705 3,956 Proceeds from sale of businesses 1,236 54 Cash paid for acquisitions (18 ) — Transfer of cash balances upon disposition of discontinued/held-for-sale operations (83 ) (4 ) Other 901 143 Net cash (used in)/provided by investing activities (4,072 ) (19,315 ) Cash flows from financing activities of continuing operations Cash dividends — (468 ) Sales of Common Stock 152 355 Purchases of Common Stock (31 ) (139 ) Changes in short-term debt (2,558 ) (276 ) Proceeds from issuance of other debt 24,018 32,775 Principal payments on other debt (32,457 ) (33,012 ) Other 169 (34 ) Net cash (used in)/provided by financing activities (10,707 ) (799 ) Effect of exchange rate changes on cash 64 238 Net increase/(decrease) in cash and cash equivalents from continuing operations (1,473 ) (2,897 ) Cash flows from discontinued operations Cash flows from operating activities of discontinued operations 16 (2 ) Cash flows from investing activities of discontinued operations — — Cash flows from financing activities of discontinued operations — — Net increase/(decrease) in cash and cash equivalents $ (1,457 ) $ (2,899 ) Cash and cash equivalents at January 1 $ 28,896 $ 28,391 Cash and cash equivalents of discontinued/held-for-sale operations at January 1 (2 ) 19 Net increase/(decrease) in cash and cash equivalents (1,457 ) (2,899 ) Less: cash and cash equivalents of discontinued/held-for-sale operations at September 30 — (15 ) Cash and cash equivalents at September 30 $ 27,437 $ 25,496 The accompanying notes are part of the financial statements 6 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES CONDENSED SECTOR STATEMENT OF CASH FLOWS For the Periods Ended September 30, 2007 and 2006 (in millions) First Nine Months 2007 First Nine Months 2006 Automotive Financial Services Automotive Financial Services (unaudited) (unaudited) Cash flows from operating activities of continuing operations Net cash (used in)/provided by operating activities $ 5,932 $ 5,247 $ 5,024 $ 5,471 Cash flows from investing activities Capital expenditures (4,176 ) (39 ) (5,212 ) (30 ) Acquisitions of retail and other finance receivables and operating leases — (42,827 ) — (47,688 ) Collections of retail and other finance receivables and operating leases — 34,545 — 32,099 Net (increase)/decrease of wholesale receivables — 2,027 — 6,126 Purchases of securities (1,428 ) (7,657 ) (3,641 ) (13,830 ) Sales and maturities of securities 1,469 13,336 4,095 11,101 Proceeds from sales of retail and other finance receivables and operating leases — 705 — 3,956 Proceeds from sale of businesses 1,079 157 54 — Cash paid for acquisitions (18 ) — — — Transfer of cash balances upon disposition of discontinued/held-for-sale operations (83 ) — (4 ) — Investing activity from Financial Services — — 785 — Investing activity to Financial Services (8 ) — (1,400 ) — Other 728 173 (61 ) 204 Net cash (used in)/provided by investing activities (2,437 ) 420 (5,384 ) (8,062 ) Cash flows from financing activities Cash dividends — — (468 ) — Sales of Common Stock 152 — 355 — Purchases of Common Stock (31 ) — (139 ) — Changes in short-term debt (69 ) (2,489 ) 251 (527 ) Proceeds from issuance of other debt 189 23,829 204 32,571 Principal payments on other debt (617 ) (31,840 ) (629 ) (32,383 ) Financing activity from Automotive — 8 — 1,400 Financing activity to Automotive — — — (785 ) Other 225 (56 ) 76 (110 ) Net cash (used in)/provided by financing activities (151 ) (10,548 ) (350 ) 166 Effect of exchange rate changes on cash 342 (278 ) 3 235 Net change in intersector receivables/payables and other liabilities (777 ) 777 848 (848 ) Net increase/(decrease) in cash and cash equivalents from continuing operations 2,909 (4,382 ) 141 (3,038 ) Cash flows from discontinued operations Cash flows from operating activities of discontinued operations 16 — (2 ) — Cash flows from investing activities of discontinued operations — Cash flows from financing activities of discontinued operations — Net increase/(decrease) in cash and cash equivalents $ 2,925 $ (4,382 ) $ 139 $ (3,038 ) Cash and cash equivalents at January 1 $ 16,022 $ 12,874 $ 13,373 $ 15,018 Cash and cash equivalents of discontinued/held-for-sale operations at January 1 (2 ) — 19 — Net increase/(decrease) in cash and cash equivalents 2,925 (4,382 ) 139 (3,038 ) Less: cash and cash equivalents of discontinued/held-for-sale operations at September 30 — — (15 ) — Cash and cash equivalents at September 30 $ 18,945 $ 8,492 $ 13,516 $ 11,980 The accompanying notes are part of the financial statements 7 Item 1. Financial Statements (Continued) FORD MOTOR COMPANY AND SUBSIDIARIES NOTES TO THE FINANCIAL STATEMENTS NOTE 1. FINANCIAL STATEMENTS The consolidated financial statements have been prepared in conformity with generally accepted accounting principles in the United States ("GAAP") for interim financial information and instructions to the Quarterly Report on Form 10-Q and Rule10-01 of Regulation S-X.In the opinion of management, these unaudited financial statements reflect a fair statement of the results of operations and financial condition of Ford Motor Company and its consolidated subsidiaries and consolidated variable interest entities ("VIEs") of which we are the primary beneficiary for the periods and at the dates presented.The operating results for interim periods are not necessarily indicative of results that may be expected for any other interim period or for the full year.Reference should be made to the financial statements contained in our Annual Report on Form 10-K for the year ended December31, 2006 ("2006 Form 10-K Report").For purposes of this report, "Ford," the "Company," "we," "our," "us" or similar references mean Ford Motor Company and our consolidated subsidiaries and our consolidated VIEs of which we are the primary beneficiary, unless the context requires otherwise. NOTE 2. INVENTORIES Inventories are summarized as follows (in millions): September 30, December 31, 2007 2006 Raw materials, work-in-process and supplies $ 4,565 $ 4,545 Finished products 9,385 7,891 Total inventories under first-in, first-out method ("FIFO") 13,950 12,436 Less: last-in, first-out method ("LIFO") adjustment (1,064 ) (1,015 ) Total inventories $ 12,886 $ 11,421 NOTE 3. GOODWILL AND OTHER INTANGIBLES Goodwill Our policy is to perform annual testing of goodwill and certain other intangible assets during the fourth quarter to determine whether any impairment has occurred.Testing is conducted at the reporting unit level. Changes in the carrying amount of goodwill are as follows (in millions): Goodwill, December 31, 2006 Goodwill Acquired Exchange Translation/Other Goodwill, September 30, 2007 Automotive Sector Ford North America $ 95 $ — $ (5 ) $ 90 Ford Europe 35 — 1 36 Premier Automotive Group ("PAG") 5,574 — (388 ) 5,186 Ford Asia Pacific and Africa 6 — — 6 Total Automotive sector 5,710 — (392 ) 5,318 Financial Services Sector Ford Credit 17 — 1 18 Total Financial Services sector 17 — 1 18 Total $ 5,727 $ — $ (391 ) $ 5,336 In addition to the goodwill presented in the above table, included within Automotive equity in net assets of affiliated companies was goodwill of $244million at September30,2007. 8 Item 1. Financial Statements (Continued) NOTE 3. GOODWILL AND OTHER INTANGIBLES (Continued) Ford North America Automobile Protection Corporation ("APCO").During the second quarter of 2007, we sold our wholly-owned North American subsidiary, APCO.APCO was not an integrated component of our Ford North America reporting unit.Accordingly, the full amount of APCO's goodwill, $112million, was classified within Assets of discontinued/held-for-sale operations at December31,2006. PAG The decrease in PAG goodwill is attributable to the allocation of PAG goodwill to Aston Martin Lagonda Group Limited ("Aston Martin") for $434million and the settlement of a Land Rover tax matter for $230million (discussed below), offset partially by foreign currency translation adjustments of $276million. Aston Martin.Aston Martin was owned primarily through our wholly-owned subsidiary, Jaguar Cars Limited, and was a component of our PAG reporting unit.Its operations were integrated with our other PAG reporting entities, sharing, among other things, certain facilities and tooling, intellectual property, in-bound logistics, information technology services, and parts supply. During the second quarter of 2007, we sold Aston Martin.As part of this sale, we allocated $434million of goodwill to Aston Martin that was included in PAG goodwill at December31,2006. The goodwill remaining in our PAG reporting unit was tested at March31,2007, and no goodwill impairment was necessary. Land Rover Deferred Tax.During the second and third quarters of 2007, we settled a tax matter related to the acquisition of Land Rover which resulted in a total reduction of PAG goodwill of $230million.See Note6 for additional information. Other Intangibles The components of identifiable intangible assets are as follows (in millions): September 30, 2007 December 31, 2006 Gross Carrying Amount Less: Accumulated Amortization Net Intangible Assets Gross Carrying Amount Less: Accumulated Amortization Net Intangible Assets Automotive Sector Tradename $ 543 $ — $ 543 $ 491 $ — $ 491 Distribution networks 389 (110 ) 279 372 (98 ) 274 Manufacturing and productionincentive rights 285 (53 ) 232 246 — 246 Other 271 (174 ) 97 240 (157 ) 83 Total Automotive Sector 1,488 (337 ) 1,151 1,349 (255 ) 1,094 Total Financial Services Sector 4 (4 ) — 4 (4 ) — Total $ 1,492 $ (341 ) $ 1,151 $ 1,353 $ (259 ) $ 1,094 Our identifiable intangible assets are comprised of a non-amortizable tradename, distribution networks with a useful life of 40years, manufacturing and production incentive rights with a useful life of 4years, and other intangibles with various amortization periods (primarily patents, customer contracts, technology, and land rights). Pre-tax amortization expense related to these intangible assets was as follows (in millions): Third Quarter First Nine Months 2007 2006 2007 2006 Pre-tax amortization expense $ 32 $ 7 $ 80 $ 19 Excluding the impact of foreign currency translation, intangible asset amortization is forecasted to range from $95million to $105million per year for the next four years and $20million to $30million thereafter. 9 Item 1. Financial Statements (Continued) NOTE 4. VARIABLE INTEREST ENTITIES We consolidate VIEs of which we are the primary beneficiary.The liabilities recognized as a result of consolidating these VIEs do not necessarily represent additional claims on our general assets; rather, they represent claims against the specific assets of the consolidated VIEs.Conversely, assets recognized as a result of consolidating these VIEs do not necessarily represent additional assets that could be used to satisfy claims against our general assets. Reflected in our September30,2007 and December31,2006 balance sheets are consolidated VIE assets of $6billion and $5.6billion, respectively, for our Automotive sector and $73.1billion and $69.5billion, respectively, for our Financial Services sector.Included in Automotive consolidated VIE assets are $682million and $488million of cash and cash equivalents at September30,2007 and December31,2006, respectively.For our Financial Services sector, consolidated VIE assets included $4.3billion and $3.7billion in cash and cash equivalents and $68.8billion and $65.8billion of receivables and beneficial interests in net investment in operating leases at September30,2007 and December31,2006, respectively. We have several investments in other entities determined to be VIEs of which we are not the primary beneficiary.The risks and rewards associated with our interests in these entities are based primarily on ownership percentages.Our maximum exposure was $193million and $294million for our Automotive sector and $72million and $182million for our Financial Services sector at September30,2007 and December31,2006, respectively.Any potential losses associated with these VIEs would be limited to the value of our invested capital or equity rights and, where applicable, receivables due from the VIEs. Our Financial Services sector consists primarily of Ford Motor Credit Company LLC ("Ford Credit").Ford Credit uses special purpose entities ("SPEs") that are considered VIEs for most of our on-balance sheet securitizations.Ford Credit also sells finance receivables to bank-sponsored asset-backed commercial paper issuers that are SPEs of the sponsor bank; these SPEs are not consolidated by us.All of these sales constitute sales for legal purposes, but some of the sales do not satisfy the requirements for accounting sale treatment.The outstanding balance of these finance receivables was approximately $4billion and $5.2billion at September30,2007 and December31,2006, respectively. NOTE 5. EMPLOYEE SEPARATION ACTIONS Automotive Sector General In 2006, we announced a major business improvement plan for our North American Automotive operations, which we refer to as our Way Forward plan.As part of this plan, we began implementing a number of different employee separation actions during 2006, our accounting for which is dependent on the design of the individual benefit action. Jobs Bank Benefits Reserve We expense Jobs Bank Benefits (see Note 17 of the Notes to the Financial Statements in our 2006Form 10-K Report) expected to be provided to our hourly employees in accordance with our International Union, United Automobile, Aerospace and Agricultural Implement Workers of America ("UAW") and National Automobile, Aerospace, Transportation and General Workers Union of Canada ("CAW") collective bargaining agreements at facilities that will be permanently idled.We recorded an expense in Automotive cost of sales, and the following table summarizes the activity in the related Jobs Bank Benefits reserve: Reserve (in millions) Number of employees First Nine Months 2007 Full Year 2006 First Nine Months 2007 Full Year 2006 Beginning balance $ 1,036 $ — 10,728 — Additions to Jobs Bank/Transfers from voluntary separation program (i.e., rescissions) 205 2,583 2,019 25,849 Voluntary separations and relocations (307 ) (1,445 ) (4,588 ) (15,121 ) Benefit payments and other adjustmentsPackages accepted (140 ) (102 ) — — Ending balance $ 794 $ 1,036 8,159 10,728 10 Item 1. Financial Statements (Continued) NOTE 5. EMPLOYEE SEPARATION ACTIONS (Continued) Separation Actions The cost of voluntary employee separation actions is recorded at the time of an employee's acceptance of a separation package, unless the acceptance requires explicit approval by the Company.The costs of conditional voluntary separations are accrued when all conditions are satisfied.The costs of involuntary separation programs are accrued when management has approved the program and the affected employees are identified. UAW Voluntary Separations.During 2006, we offered voluntary separation packages to our entire UAW hourly workforce and established a reserve for the costs associated with this action.We recorded an expense in Automotive cost of sales and the following table summarizes the activity in the related separation reserve: Reserve (in millions) Number of employees First Nine Months 2007 Full Year 2006 First Nine Months 2007 Full Year 2006 Beginning balance $ 2,435 $ — 26,351 — Voluntary acceptances — 3,240 — 36,623 Payments/Terminations (1,816 ) (788 ) (21,425 ) (10,084 ) Rescissions (290 ) (17 ) (3,360 ) (188 ) Ending balance $ 329 $ 2,435 1,566 26,351 The balance in the reserve represents, in part, the cost of separation packages for employees (1,566 shown in the table above) who accepted a retirement package and ceased duties, but who will remain on our employment rolls until they reach retirement eligibility.The reserve for these employees will be released over the period through the end of 2009.The remaining balance of the reserve reflects costs associated with employee tuition programs. Other Employee Separation Actions.Most salaried employee separations within the United States were completed by the end of the first quarter of 2007, and were achieved through early retirements, voluntary separations, and involuntary separations where necessary.These actions resulted in pre-tax charges of $154million during the first nine months of 2007, reported in Automotive cost of sales and Selling, administrative and other expenses. The following table shows pre-tax charges for other hourly and salaried employee separation actions for the thirdquarter and first nine months of 2007 and 2006 (in millions).These charges are reported in Automotive cost of sales and Selling, administrative and other expenses. Third Quarter First Nine Months 2007 2006 2007 2006 Ford Canada $ 9 $ — $ 203 $ 14 Ford Europe 13 12 40 52 PAG 5 48 33 65 Ford Asia Pacific and Africa 1 — 4 — The charges above exclude costs for pension and other postretirement employee benefits ("OPEB").See Note10 for employee separation costs related to pension and OPEB. Financial Services Sector Separation Actions In the first nine months of 2007, we recognized pre-tax charges of $43million in Selling, administrative and other expenses primarily for employee separation actions in the United States and in Canada.These actions were associated with Ford Credit's North American business transformation initiative (i.e., the consolidation of its North American branches into its seven existing business centers).These charges exclude costs for pension and OPEB.See Note10 for employee separation costs related to pension and OPEB. 11 Item 1. Financial Statements (Continued) NOTE 6. INCOME TAXES Generally, for interim tax reporting one single tax rate is estimated for tax jurisdictions not subject to a valuation allowance, which is applied to the year-to-date ordinary income/loss.However, we manage our operations by multi-jurisdictional business units and thus are unable to reasonably compute one overall effective tax rate.Accordingly, our worldwide tax provision is calculated pursuant to Financial Accounting Standards Board ("FASB") Interpretation No.18, Accounting for Income Taxes in Interim Periods, which provides that tax (or benefit) in each foreign jurisdiction, not subject to valuation allowance, be separately computed as ordinary income/(loss) occurs within the jurisdiction. In June2006, FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes– an interpretation of FASB Statement No.109("FIN48").FIN 48 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Pursuant to FIN48, we may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater-than-fifty-percent likelihood of being realized upon ultimate settlement. We adopted the provisions of FIN48 on January1,2007.As a result of the implementation of FIN48, we recorded an increase of $1.3billion to Retained earnings.The favorable impact to Retained earnings is primarily the result of recognizing a receivable of approximately $1.5billion associated with refund claims and related interest for prior years that meet the "more-likely-than-not" recognition threshold of FIN48.These prior year refund claims and related interest were not recognized as of December31,2006 because they were considered gain contingencies under Statement of Financial Accounting Standards ("SFAS") No.5, Accounting for Contingencies and could not be recognized until the contingency lapsed.The amount of gross unrecognized tax benefits at January1,2007 is $1.7billion, of which $471million would affect our effective tax rate, if recognized. Examinations by tax authorities have been completed through 1998 in the United Kingdom, 1999 in Germany, 2000 in Sweden and the United States, and 2001 in Canada. Effective with the adoption of FIN48, we have elected to recognize accrued interest related to unrecognized tax benefits and tax-related penalties in the Provision for/(Benefit from) income taxes on our consolidated statement of income.As of January1,2007, we had recorded a liability of about $221million for the payment of interest.During the second quarter of 2007, we recorded an additional liability of $127million in interest and inflationary adjustments for tax refunds received in prior periods. As previously reported, during the second quarter of 2007, we settled tax matters related to the acquisition of Land Rover with the U.K. tax authorities.The final resolution resulted in an increase in deferred tax assets and a corresponding decrease in goodwill.The increase in deferred tax assets resulted in an increase in the valuation allowance of $108million.Additionally, during the third quarter of 2007, U.K. tax authorities granted further tax benefits related to our acquisition of Land Rover.The additional benefits resulted in an increase in deferred tax assets and a corresponding decrease in goodwill.The increase in deferred tax assets resulted in an increase in the valuation allowance of $122million. In July 2007, the U.K. government enacted legislation that reduced the corporate income tax rate effective April1,2008.We recorded $125million of income tax provision as a result of remeasuring deferred tax assets for the enacted tax rate. 12 Item 1. Financial Statements (Continued) NOTE 7. DISCONTINUED OPERATIONS, HELD-FOR-SALE OPERATIONS, AND OTHER DISPOSITIONS Automotive Sector Discontinued Operations The results of discontinued operations for the Automotive sector are as follows (in millions): Third Quarter First Nine Months 2007 2006 2007 2006 Sales and revenues $ — $ 15 $ 13 $ 43 Operating income/(loss) from discontinued operations $ — $ 7 $ 2 $ 17 Gain/(Loss) on discontinued operations — — 51 3 (Provision for)/Benefit from income taxes — (3 ) (19 ) (8 ) Income/(Loss) from discontinued operations $ — $ 4 $ 34 $ 12 Held-for-Sale Operations Automotive Components Holdings, LLC ("ACH").On September1,2007, ACH sold its ConvercaI plant in Mexico, which produces power transfer units, to Linamar Corporation.As a result of the transaction, ACH received $64million as proceeds on the sale.In the third quarter of 2007, ACH recognized a pre-tax gain on the sale of $5million, net of transaction costs and liabilities assumed, reported in Automotive interest income and other non-operating income/(expense), net. The assets of ConvercaI that were classified as a held-for-sale operation at September1,2007 and December31,2006 are summarized as follows (in millions): September1, 2007 December 31, 2006 Assets Inventories $ 13 $ 15 Net property 43 50 Total assets of the held-for-sale operation $ 56 $ 65 European dealerships.On September19,2007, Ford Motor Company and its subsidiary, FIECO Holdings GmbH, completed the sale of its interest in three European dealerships to MVC Automotive Group B.V.As a result of the transaction, we received $9million as proceeds on the sale.In the third quarter of 2007, we recognized a pre-tax loss on the sale of $16million, net of transaction costs and recognition of foreign currency translation adjustments.This was reported in Automotive interest income and other non-operating income/(expense), net. The assets and liabilities of the three dealerships classified as held-for-sale operations at September19,2007 and December31,2006 are summarized as follows (in millions): September 19, 2007 December 31, 2006 Assets Receivables $ 23 $ 25 Inventories 64 46 Net property 16 14 Other assets 1 1 Total assets of the held-for-sale operations $ 104 $ 86 Liabilities Payables $ 27 $ 11 Other liabilities 56 6 Total liabilities of the held-for-sale operations $ 83 $ 17 At September30,2007, there were no assets or liabilities on our balance sheet related to the three European dealerships. 13 Item 1. Financial Statements (Continued) NOTE 7. DISCONTINUED OPERATIONS, HELD-FOR-SALE OPERATIONS, AND OTHER DISPOSITIONS (Cont.) Other Dispositions ACH has entered into non-binding agreements for the sale of five of its businesses.The following table lists the businesses and their primary products: Sheldon Road plant Heating, ventilating and cooling assemblies; heat exchangers; and manual control panel components Milan plant Fuel tanks and bumper fascias Monroe plant Catalytic converters, driveshafts, and springs (agreement includes only driveshaft business– not the plant itself) Nashvillle, Tulsa, and VidrioCar (Mexico) plants Automotive and architectural glass products Sandusky plant Lighting components Each of these sales is conditional on a successful negotiation by the buyer of labor terms with the UAW, which has not been completed.Therefore, none has yet reached held-for-sale status. Financial Services Sector Other Dispositions AB Volvofinans ("Volvofinans").During the third quarter of 2007, we sold a majority of our interest in Volvofinans, an unconsolidated subsidiary that finances the sale of Volvo and Renault vehicles through Volvo dealers in Sweden.As a result of the transaction, we received $157 million as proceeds from the sale and recognized a pre-tax gain of $51 million reported in Financial Services revenues. NOTE 8. AMOUNTS PER SHARE OF COMMON AND CLASS B STOCK The calculation of diluted income per share of Common and Class B Stock takes into account the effect of common stock equivalents, such as stock options and convertible securities, considered to be potentially dilutive.Basic and diluted income/(loss) per share were calculated using the following (in millions): Third Quarter First Nine Months 2007 2006 2007 2006 Basic and Diluted Income/(Loss) Basic income/(loss) from continuing operations $ (380 ) $ (5,252 ) $ 54 $ (7,000 ) Effect of dilutive senior convertible notes — (a) — (a) — (a) — (a) Effect of dilutive 6.50% Cumulative Convertible Trust Preferred Securities ("Trust Preferred Securities") — (b) — (b) — (b) — (b) Diluted income/(loss) from continuing operations $ (380 ) $ (5,252 ) $ 54 $ (7,000 ) Basic and Diluted Shares Average shares outstanding 2004 1,883 1,931 1,875 Restricted and uncommitted-ESOP shares (1 ) (1 ) (1 ) (2 ) Basic shares 2,003 1,882 1,930 1,873 Net dilutive options and restricted and uncommitted-ESOP shares — (c) — (c) 12 — (c) Dilutive senior convertible notes — (a) — (a) — (a) — (a) Dilutive convertible Trust Preferred Securities — (b) — (b) — (b) — (b) Diluted shares 2,003 1,882 1,942 1,873 Not included in calculation of diluted earnings per share due to their antidilutive effect: (a) 538 million shares and the related income effect for senior convertible notes (issued December15,2006). (b) 282 million shares and the related income effect for convertible Trust Preferred Securities through August2,2007.As of August3,2007, following the conversion of about 43 million of our Trust Preferred Securities, 162million shares and the related income effect are not included in the calculation.For further discussion of the conversion, see Note 14 of the Notes to the Financial Statements inour Quarterly Report on Form 10-Q for the period ended June 30, 2007 ("Second Quarter 2007 Form 10-Q Report"). (c) 19 million, 3 million, and 4 million contingently-issuable shares for the third quarter of 2007, third quarter of 2006, and first nine months of 2006, respectively. 14 Item 1. Financial Statements (Continued) NOTE 9. DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Our operations are exposed to global market risks, including the effect of changes in foreign currency exchange rates, certain commodity prices and interest rates.We enter into various derivatives, including interest rate, foreign currency and commodity forwards, options and swaps, to manage the financial and operational exposure arising from these risks. We have elected to apply hedge accounting to certain of these derivative instruments.Refer to Note22 of the Notes to the Financial Statements in our 2006Form10-K Report for a more detailed description of our derivative instruments and hedge accounting designations. Income Statement Effect of Derivative Instruments The following table summarizes the estimated pre-tax gains/(losses) for each type of hedge designation for our Automotive and Financial Services sectors (inmillions): Third Quarter First Nine Months 2007 2006 2007 2006 Income Statement Classification Automotive Sector Cash flow hedges: Ineffectiveness and impact of discontinued hedges (a) $ — $ (4 ) $ 187 $ (8 ) Automotive cost of sales Net investment hedges: Ineffectiveness — 24 (1 ) 43 Automotive cost of sales Derivatives not designated as hedging instruments: Commodities (26 ) (116 ) 15 155 Automotive cost of sales Foreign currency forward contracts (b) 285 5 306 45 Automotive cost of sales Other — 20 (58 ) 73 Automotive cost of sales/Automotive interest income and other non-operating income/(expense), net Financial Services Sector Fair value hedges: Ineffectiveness $ — $ 1 $ — $ 10 Financial Services revenues Net interest settlements and accruals excluded from the assessment of hedgeeffectiveness — 4 — 16 Interest expense Foreign exchange revaluation adjustments excluded from the assessment of hedge effectiveness (b) (c) — 13 — 78 Financial Services revenues Derivatives not designated as hedging instruments: Interest rate swaps 262 277 24 (164 ) Financial Services revenues Foreign currency swaps and forward contracts (b) (37 ) (134 ) (498 ) (184 ) Financial Services revenues Other — Financial Services revenues (a) Includes reclassifications in the second quarter of 2007 from Other comprehensive income/(loss) in the amount of $182 million attributable to Jaguar and Land Rover forecasted transactions probable to not occur. (b) These gains/(losses) were related to foreign currency derivatives and were substantially offset by net revaluation impacts on foreign denominated debt, which were recorded to the same income statement line item as the hedge gains/(losses). (c) Amount represents the portion of the derivative's fair value attributable to the change in foreign currency exchange rates. Balance Sheet Effect of Derivative Instruments The fair value of derivatives reflects the price that a third party would be willing to pay or receive in arm's length transactions and includes mark-to-market adjustments to reflect the effects of changes in the related index.The following table summarizes the estimated fair value of our derivative instruments (in millions): September 30, 2007 December 31, 2006 Fair Value Assets Fair Value Liabilities Fair Value Assets Fair Value Liabilities Automotive Sector Cash flow hedges $ 680 $ 252 $ 1,736 $ 860 Net investment hedges — — 6 — Derivatives not designated as hedging instruments 1,078 381 977 256 Total derivative instruments $ 1,758 $ 633 $ 2,719 $ 1,116 Financial Services Sector Fair value hedges $ — $ — $ 111 $ 1 Derivatives not designated as hedging instruments 2,236 1,168 2,334 891 Impact of netting agreements (360 ) (360 ) (641 ) (641 ) Total derivative instruments $ 1,876 $ 808 $ 1,804 $ 251 15 Item 1. Financial Statements (Continued) NOTE 10. RETIREMENT BENEFITS Pension and OPEB expense is summarized as follows (in millions): Third Quarter Pension Benefits Other Postretirement U.S. Plans Non-U.S. Plans Benefits 2007 2006 2007 2006 2007 2006 Service cost $ 106 $ 162 $ 165 $ 180 $ 91 $ 136 Interest cost 658 620 409 359 453 470 Expected return on assets (869 ) (847 ) (480 ) (424 ) (65 ) (128 ) Amortization of: Prior service costs/(credits) 65 111 27 32 (243 ) (233 ) (Gains)/Losses and other 12 22 115 148 294 161 Separation programs (8 ) 44 20 50 (7 ) 13 (Gain)/Loss from curtailment — 258 — 179 (213 ) 1 Costs allocated to Visteon — 1 2 Net expense/(income) $ (36 ) $ 370 $ 256 $ 524 $ 311 $ 422 First Nine Months Pension Benefits Other Postretirement U.S. Plans Non-U.S. Plans Benefits 2007 2006 2007 2006 2007 2006 Service cost $ 332 $ 516 $ 486 $ 522 $ 280 $ 513 Interest cost 1,963 1,809 1,203 1,037 1,348 1,565 Expected return on assets (2,609 ) (2,523 ) (1,410 ) (1,219 ) (198 ) (386 ) Amortization of: Prior service costs/(credits) 199 344 80 92 (757 ) (553 ) (Gains)/Losses and other 38 81 336 417 665 619 Separation programs 813 64 146 84 8 13 (Gain)/Loss from curtailment 176 1,161 (14 ) 179 (1,321 ) 3 Costs allocated to Visteon — 3 4 Net expense/(income) $ 912 $ 1,452 $ 827 $ 1,112 $ 28 $ 1,778 In the first half of 2007, we recorded a $176million curtailment loss for the U.S. salaried pension plan, a $14million curtailment adjustment for the Canadian hourly pension plan, and a $1.1 billion curtailment gain for the U.S. hourly retiree health care plan.In the third quarter of 2007, we recorded an additional $175 million curtailment gain for the U.S. hourly retiree health care plan and $38 million curtailment gain for the Canada hourly retiree health care plan.These amounts are associated with employee separations related to our Way Forward plan, and are recorded in Automotive cost of sales and Selling, administrative and other expenses. The weighted average discount rate assumption used at September30,2007 to determine the U.S. OPEB obligation was 6.18%.The weighted average initial health care cost trend rate was 6% for the 2007 calendar year. Plan Contributions and Drawdowns Our policy for funded plans is to contribute annually, at a minimum, amounts required by applicable laws, regulations, and union agreements.From time to time, we make contributions beyond those legally required. Pension.In the first nine months of 2007, we contributed about $1.8 billion to our worldwide pension plans, including benefit payments paid directly by the Company for unfunded plans.We expect to contribute from Automotive cash and cash equivalents an additional $400 million in 2007, for a total of $2.2billion this year.Based on current assumptions and regulations, we do not expect to have a legal requirement to fund our major U.S. pension plans in 2007. Health Care and Life Insurance.During the first nine months of 2007, we withdrew $800million from our Voluntary Employee Beneficiary Association trust ("VEBA") as reimbursement for U.S. hourly retiree benefit payments. 16 Item 1. Financial Statements (Continued) NOTE 10. RETIREMENT BENEFITS (Continued) Pension Asset Investment In our Second Quarter 2007 Form 10-Q Report, we disclosed a change in our investment strategy for our U.S. pension fund.Specifically, we disclosed a revised target asset allocation for year-end 2007 of about 50% public equity investments, 45% fixed income investments, and up to 5% alternative investments.Previously, our target pension asset allocation had been about 70% public equity investment and 30% fixed income investment, with less than 1% in alternative investments (such as private equity). In order to reduce further the volatility of the value of our U.S. pension assets relative to U.S. pension liabilities, we are making further changes to our investment strategy to reduce the proportion of public equity investments and increase the proportion of assets in alternative investments.Our new target asset allocation, which we expect to reach within the next five years, is about 30% public equity investments, 45% fixed income investments, and up to 25% alternative investments (e.g., private equity, real estate, and absolute-return strategies).This new target allocation will be used in the development of our year-end 2007 assumption for long-term return on assets for the U.S. pension fund.Similar strategies and target asset allocations are being evaluated for our overseas plans and will be adopted as appropriate. NOTE 11. SEGMENT INFORMATION (In millions) Automotive Sector Ford North America Ford South America Total Americas Ford Europe PAG Total Ford Europe & PAG Ford Asia Pacific & Africa/Mazda Other Total THIRD QUARTER 2007 Sales/Revenues External customer $ 16,505 $ 2,064 $ 18,569 $ 8,328 $ 7,408 $ 15,736 $ 1,965 $ — $ 36,270 Intersegment 93 — 93 88 67 155 — — 248 Income Income/(Loss) before income taxes (693 ) 386 (307 ) 254 (93 ) 161 37 (603 ) (712 ) THIRD QUARTER 2006 Sales/Revenues External customer $ 15,380 $ 1,523 $ 16,903 $ 7,275 $ 6,490 $ 13,765 $ 1,873 $ — $ 32,541 Intersegment (10 ) — (10 ) 183 62 245 — — 235 Income Income/(Loss) before income taxes (5,740 ) 300 (5,440 ) (34 ) (2,177 ) (2,211 ) (16 ) 553 (7,114 ) Financial Services Sector (a) Total Company Ford Credit Other Financial Services Elims Total Elims (b) Total THIRD QUARTER 2007 Sales/Revenues External customer $ 4,718 $ 90 $ — $ 4,808 $ — $ 41,078 Intersegment 210 7 — 217 (465 ) — Income Income/(Loss) before income taxes 546 10 — 556 — (156 ) THIRD QUARTER 2006 Sales/Revenues External customer $ 4,489 $ 65 $ — $ 4,554 $ — $ 37,095 Intersegment 216 8 (1 ) 223 (458 ) — Income Income/(Loss) before income taxes 730 20 — 750 — (6,364 ) (a) Financial Services sector’s interest income is recorded as Financial Services revenues. (b) Includes intersector transactions occurring in the ordinary course of business. 17 Item 1. Financial Statements (Continued) NOTE 11. SEGMENT INFORMATION (Continued) (In millions) Automotive Sector Ford North America Ford South America Total Americas Ford Europe PAG Total Ford Europe & PAG Ford Asia Pacific & Africa/Mazda Other Total FIRST NINE MONTHS 2007 Sales/Revenues External customer $ 53,519 $ 5,174 $ 58,693 $ 26,163 $ 24,183 $ 50,346 $ 5,967 $ — $ 115,006 Intersegment 410 — 410 513 205 718 — — 1,128 Income Income/(Loss) before income taxes (1,472 ) 754 (718 ) 646 764 1,410 130 (1,051 ) (229 ) Total assets at September 30 123,349 FIRST NINE MONTHS 2006 Sales/Revenues External customer $ 54,292 $ 3,974 $ 58,266 $ 21,575 $ 21,383 $ 42,958 $ 6,089 $ — $ 107,313 Intersegment 401 — 401 707 176 883 4 — 1,288 Income Income/(Loss) before income taxes (9,972 ) 547 (9,425 ) 193 (2,208 ) (2,015 ) 204 306 (10,930 ) Total assets at September 30 113,926 Financial Services Sector (a) Total Company Ford Credit Other Financial Services Elims Total Elims (b) Total FIRST NINE MONTHS 2007 Sales/Revenues External customer $ 13,112 $ 221 $ — $ 13,333 $ — $ 128,339 Intersegment 651 21 (6 ) 666 (1,794 ) — Income Income/(Loss) before income taxes 952 3 — 955 — 726 Total assets at September 30 162,245 10,620 (10,193 ) 162,672 (1,438 ) 284,583 FIRST NINE MONTHS 2006 Sales/Revenues External customer $ 12,252 $ 197 $ — $ 12,449 $ — $ 119,762 Intersegment 528 24 (4 ) 548 (1,836 ) — Income Income/(Loss) before income taxes 1,547 3 — 1,550 — (9,380 ) Total assets at September 30 163,017 10,632 (9,456 ) 164,193 (994 ) 277,125 (a) Financial Services sector’s interest income is recorded as Financial Services revenues. (b) Includes intersector transactions occurring in the ordinary course of business. 18 Item 1. Financial Statements (Continued) NOTE 12. GUARANTEES The fair values of guarantees and indemnifications during 2007 and 2006 are recorded in the financial statements and are de minimis. At September30,2007, the following guarantees were issued and outstanding: Guarantees related to affiliates and third parties.We guarantee debt and lease obligations of certain joint ventures, as well as certain financial obligations of outside third parties to support our business and objectives.Expiration dates vary, and guarantees will terminate on payment and/or cancellation of the obligation.A payment by us would be triggered by failure of the primary obligor to fulfill its obligation covered by the guarantee.In some circumstances, we are entitled to recover from the third party amounts paid by us under the guarantee.However, our ability to enforce these rights is sometimes stayed until the guaranteed party is paid in full, and may be limited in the event of insolvency of the third party or other circumstances.The maximum potential payments under these guarantees total $8.8million. On December15,2006, we entered into an agreement (the "Credit Agreement") which provides for a seven-year $7billion term-loan facility and a five-year revolving credit facility of $11.5billion.We and certain of our domestic subsidiaries that constitute a substantial portion of our domestic Automotive assets (excluding cash) are guarantors under the Credit Agreement, and future material domestic subsidiaries will become guarantors when formed or acquired.For further discussion of this Credit Agreement, see Note 15 of the Notes to the Financial Statements in our 2006 Form 10-K Report. On December21,2005, we completed the sale of The Hertz Corporation ("Hertz").As part of this transaction, we provided cash-collateralized letters of credit in an aggregate amount of $200million to support the asset-backed portion of the buyer's financing for the transaction and deferred a portion of the gain recognized on the sale in an amount equal to the fair value of the guarantee.As of September30,2007, the deferred gain related to the letters of credit was $19million, which represents the estimated fair value of our guarantee.For further discussion of these letters of credit, see Note 27 of the Notes to the Financial Statements in our 2006Form10-K Report. In 1996, we issued $500million of 7.25% Notes due October1,2008.In 1999, we entered into a de-recognition transaction to defease our obligation as primary obligor with respect to the principal of these notes.As part of this transaction, we placed certain financial assets into an escrow trust for the benefit of the noteholders, and the trust became the primary obligor with respect to the principal (we became secondarily liable for the entire principal amount). We also have guarantees outstanding associated with our wholly-owned subsidiary trust, Ford Motor Company Capital Trust II.On August 3, 2007, we completed a conversion offer related to our Trust Preferred Securities.For further discussion of the conversion see Note 14 of the Notes to the Financial Statements in our Second Quarter 2007 Form 10-Q Report.For further discussion of our Trust Preferred Securities see Notes15 and 20 of the Notes to the Financial Statements in our 2006 Form 10-K Report. Indemnifications.We regularly evaluate the probability of having to incur costs associated with indemnifications contained in contracts to which we are a party, and have accrued for expected losses that are probable and for which a loss can be estimated.During the third quarter of 2007, there were no significant changes to our indemnifications. Product Performance Warranty.Estimated warranty costs and additional service actions are accrued for at the time the vehicle is sold by us.Included in the warranty cost accruals are costs for basic warranty coverages on vehicles sold.Additional service actions, such as product recalls and other customer service actions, are not included in the warranty reconciliation below, but are also accrued for at the time of sale.Estimates for warranty costs are made based primarily on historical warranty claim experience.The following is a tabular reconciliation of the product warranty accruals (in millions): First Nine Months 2007 2006 Beginning balance $ 5,995 $ 6,243 Payments made during the period (2,819 ) (3,071 ) Changes in accrual related to warranties issued during the period 2,569 2,598 Changes in accrual related to pre-existing warranties (434 ) 133 Foreign currency translation and other 239 121 Ending balance $ 5,550 $ 6,024 19 Item 1. Financial Statements (Continued) Extended Service Plans.Fees or premiums for the issuance of extended service plans are recognized in income over the contract period in proportion to the costs expected to be incurred in performing services under the contract. NOTE 13. COMPREHENSIVE INCOME/(LOSS) Total comprehensive income/(loss) is summarized as follows (inmillions): Third Quarter First Nine Months 2007 2006 2007 2006 Net income/(loss) $ (380 ) $ (5,248 ) $ 88 $ (6,988 ) Other comprehensive income/(loss) Foreign currency translation 872 36 1,558 1,503 Employee benefit related (131 ) (9 ) (678 ) 1,137 Gain/(Loss) on derivative instruments 141 (431 ) (266 ) 249 Net holding gain/(loss) (8 ) 22 (40 ) 6 Total other comprehensive income/(loss) 874 (382 ) 574 2,895 Total comprehensive income/(loss) $ 494 $ (5,630 ) $ 662 $ (4,093 ) 20 Item 1. Financial Statements (Continued) Report of Independent Registered Public Accounting Firm To Board of Directors and Stockholders Ford Motor Company: We have reviewed the accompanying consolidated balance sheet of Ford Motor Company and its subsidiaries as of September 30, 2007, and the related consolidated statements of income for each of the three-month and nine-month periods ended September 30, 2007 and 2006 and the condensed consolidated statement of cash flows for the nine-month periods ended September30,2007 and 2006.These interim financial statements are the responsibility of the Company’s management. The accompanying sector balance sheets and the related sector statements of income and of cash flows are presented for purposes of additional analysis and are not a required part of the basic financial statements.Such information has been subjected to the review procedures applied in the review of the basic financial statements. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated interim financial statements for themto be in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 6 of the Notes to the Financial Statements, on January 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48, "Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109". We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidatedbalance sheet as of December 31, 2006, and the related consolidated statements of income, of cash flows and of stockholders’ equity for the year then ended (not presented herein), and in our report dated February 27, 2007, we expressed an unqualified opinion (with explanatory paragraphs relating to changes in the method of accounting for conditional asset retirement obligations in 2005 and the method of accounting for defined benefit pension and other postretirement plans, the timing of the annual goodwill and other intangible assets impairment testing, and the amortization method for special tools in 2006) on those consolidated financial statements.In our opinion, the information set forth in the accompanying consolidated balance sheet as of December31,2007, which reflects the reclassification of the assets and liabilities of various operations as discontinued/held for sale as described in Note 7 of the accompanying consolidated financial statements as of December 31, 2006, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Detroit, Michigan November 8, 2007 21 ITEM 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. THIRD QUARTER RESULTS OF OPERATIONS Our worldwide net loss was $380million or $0.19per share of Common and Class B Stock in the third quarter of 2007, improved from a loss of $5.2billion or $2.79per share in the third quarter of 2006. Results by business sector for the third quarter of 2007 and 2006 are shown below (in millions): Third Quarter 2007 2006 2007 Over/ (Under) 2006 Income/(Loss) before income taxes Automotive sector $ (712 ) $ (7,114 ) $ 6,402 Financial Services sector 556 750 (194 ) Total Company (156 ) (6,364 ) 6,208 Provision for/(Benefit from) income taxes 162 (1,160 ) 1,322 Minority interests in net income/(loss) of subsidiaries * 62 48 14 Income/(Loss) from continuing operations (380 ) (5,252 ) 4,872 Income/(Loss) from discontinued operations — 4 (4 ) Net income/(loss) $ (380 ) $ (5,248 ) $ 4,868 * Primarily related to Ford Europe's consolidated 41%-owned affiliate, Ford Otosan.The pre-tax results for Ford Otosan were $136million and $87million in the third quarter of 2007 and 2006, respectively. Included in Income/(Loss) before income taxes are items we do not consider indicative of our ongoing operating activities (“special items”).The following table details the third quarter 2007 and 2006 special items by segment or business unit (inmillions): Third Quarter – Income/(Loss) 2007 2006 Ford North America Retiree health care curtailment gain $ 213 $ — Jobs Bank Benefits and personnel-reduction programs 110 (1,030 ) U.S. plant idlings (primarily fixed-asset write-offs) 5 — Fixed asset impairment charges — (2,200 ) Pension curtailment charges — (437 ) Total Ford North America 328 (3,667 ) Ford South America Legal settlement relating to social welfare tax liability — 99 Ford Europe Personnel-reduction programs/Other (39 ) (21 ) PAG Net gains on certain undesignated hedges (relating to Jaguar and Land Rover) 37 — Fixed asset impairment charges — (1,600 ) Sale of Aston Martin (1 ) — Personnel-reduction programs/Other (32 ) (69 ) Ford Asia Pacific and Africa/Mazda Personnel-reduction programs/Other (1 ) — Impairment of equity interest in Malaysian joint venture (10 ) — Other Automotive Loss on conversion of Trust Preferred Securities (632 ) — Total Automotive sector $ (350 ) $ (5,258 ) 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) The discussion below of Automotive and Financial Services sector results of operations is on a pre-tax basis.Our results for interim periods are not necessarily indicative of results for a full year.We believe that the trends, particularly for year-over-year changes in profitability, cost changes and market share, generally are important and may be indicative of the direction of our business unless our disclosures indicate otherwise. AUTOMOTIVE SECTOR Details by Automotive segment or business unit of Income/(Loss) before income taxes for the third quarter of 2007 and 2006 are shown below (in millions): Third Quarter 2007 2006 2007 Over/ (Under) 2006 Americas Ford North America $ (693 ) $ (5,740 ) $ 5,047 Ford South America 386 300 86 Total Americas (307 ) (5,440 ) 5,133 Ford Europe and PAG Ford Europe 254 (34 ) 288 PAG* (93 ) (2,177 ) 2,084 Total Ford Europe and PAG 161 (2,211 ) 2,372 Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa 19 (56 ) 75 Mazda and Associated Operations 18 40 (22 ) Total Ford Asia Pacific and Africa/Mazda 37 (16 ) 53 Other Automotive (603 ) 553 (1,156 ) Total $ (712 ) $ (7,114 ) $ 6,402 * Fot the third quarter of 2007, this includes a loss at Volvo, offset partially by a small profit at our combined Jaguar and Land Rover operations. Details by Automotive segment or business unit of sales and wholesale unit volumes for the third quarter of 2007 and 2006 are shown below: Third Quarter Sales (in billions) Wholesales (a) (in thousands) 2007 2006 2007 Over/(Under) 2006 2007 2006 2007 Over/(Under) 2006 Americas Ford North America $ 16.5 $ 15.4 $ 1.1 7 % 641 651 (10 ) (2 )% Ford South America 2.1 1.5 0.6 36 116 101 15 15 Total Americas 18.6 16.9 1.7 10 757 752 5 1 Ford Europe and PAG Ford Europe 8.3 7.3 1.0 14 422 426 (4 ) (1 ) PAG 7.4 6.5 0.9 14 171 151 20 13 Total Ford Europe and PAG 15.7 13.8 1.9 14 593 577 16 3 Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa (b) 1.8 1.6 0.2 10 129 124 5 4 Mazda and Associated Operations(c) 0.2 0.2 — — 8 14 (6 ) (43 ) Total Ford Asia Pacific and Africa/Mazda 2.0 1.8 0.2 5 137 138 (1 ) (1 ) Total $ 36.3 $ 32.5 $ 3.8 11 1,487 1,467 20 1 (a) Wholesale unit volumes generally are reported on a where-sold basis, and include all Ford-badged units and units manufactured by Ford that are sold to other manufacturers, as well as units distributed for other manufacturers.Vehicles sold to daily rental car companies that are subject to a guaranteed repurchase option, as well as other sales of finished vehicles for which the recognition of revenue is deferred (e.g., consignments), are included in wholesale unit volumes. (b) Included in wholesale unit volumes of Ford Asia Pacific and Africa are Ford-badged vehicles sold in China and Malaysia by certain unconsolidated affiliates totaling about 51,000 and 38,000 units in 2007 and 2006, respectively."Sales" above does not include revenue from these units. (c) Reflects sales of Mazda6 by our consolidated subsidiary, AutoAlliance International, Inc. ("AAI"). 23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Details of Automotive sector market share for selected markets for the third quarter of 2007 and 2006, along with the level of dealer stocks as of September 30,2007 and 2006, are shown below: Dealer-Owned Stocks (a) Market Share (in thousands) Market 2007 2006 2007 Over/(Under) 2006 2007 2006 2007 Over/(Under) 2006 U.S. (b) 13.4 % 15.5 % (2.1 ) pts. 538 652 (114 ) South America (b) (c) 10.4 11.5 (1.1 ) 30 38 (8 ) Europe (b) (d) 8.7 8.5 0.2 299 295 4 PAG U.S./Europe (d) 1.1/ 2.2 1.0/ 2.1 0.1/ 0.1 35/62 35/51 — /11 Asia Pacific and Africa (b) (e) (f) 2.4 2.5 (0.1 ) 54 58 (4 ) (a) Dealer-owned stocks represent our estimate of vehicles shipped to our customers (dealers) and not yet sold by the dealers to their retail customers, including some vehicles reflected in our inventory. (b) Includes only Ford and, in certain markets (primarily U.S.), Lincoln and Mercury brands. (c) South America 2007 market share is based on estimated vehicle retail sales for our six major markets (Argentina, Brazil, Chile, Colombia, Ecuador and Venezuela). (d) Europe 2007 market share is based, in part, on estimated vehicle registrations for our 19 major European markets (described in "Item1. Business" of our 2006 Form 10-K Report). (e) Asia Pacific and Africa 2007 market share is based on estimated vehicle retail sales for our 12 major markets (Australia, China, Japan, India, Indonesia, Malaysia, New Zealand, Philippines, South Africa, Taiwan, Thailand and Vietnam). (f) Dealer-owned stocks for Asia Pacific and Africa include primarily Ford-brand vehicles as well as a small number of units distributed for other manufacturers. Overall Automotive Sector The improvement in earnings primarily reflected the non-recurrence of 2006 impairment charges related to our long-lived assets in Ford North America ($2.2billion) and Jaguar and Land Rover operations ($1.6billion), higher net pricing (about $1.3billion), lower charges for Jobs Bank Benefits and personnel-reduction programs (about $1.1billion), and favorable cost changes (about $600million).These factors were offset partially by a loss (about $600million) on the conversion of 43% of our Trust Preferred Securities.See "First Nine Months Results of Operations – Automotive Sector" for a discussion of cost changes. The increase in revenues primarily reflected higher net pricing, changes in currency exchange rates, and improved product mix. Americas Ford North America Segment.The improvement in earnings primarily reflected the non-recurrence of 2006 impairment charges related to our long-lived assets, lower charges for Jobs Bank Benefits and personnel-reduction programs, higher net pricing, improved product mix, and the non-recurrence of 2006 pension curtailment charges.These factors were offset partially by unfavorable changes in currency exchange. Ford South America Segment.The increase in earnings was more than explained by higher net pricing and improved volume and mix, offset partially by the non-recurrence of a 2006 gain associated with a legal settlement relating to a social welfare tax liability. Ford Europe and PAG Ford Europe Segment.The improvement in results primarily reflected favorable cost changes and higher net pricing, offset partially by unfavorable changes in volume and mix.The favorable cost changes primarily reflected lower warranty-related costs and net product costs. PAG Segment.The improvement in earnings was more than explained by the non-recurrence of 2006 impairment charges related to our long-lived assets at our Jaguar and Land Rover operations, favorable cost changes, improved volume and mix, and higher net pricing, offset partially by unfavorable changes in currency exchange rates.The favorable cost changes primarily reflected reductions in warranty-related costs (mainly the result of the non-recurrence of adverse 2006 adjustments to warranty accruals). 24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa/Mazda Segment.The improvement in results for Ford Asia Pacific and Africa primarily reflected favorable cost changes and higher net pricing, offset partially by unfavorable changes in product mix (primarily in Australia).The favorable cost changes primarily reflected reductions in manufacturing and engineering costs, advertising and sales promotion costs, warranty-related costs, and net product costs. The decrease in earnings for Mazda and Associated Operations primarily reflected our share of a decrease in net earnings in Mazda. Other Automotive The decline in results primarily reflected a loss on the conversion of 43% of our Trust Preferred Securities and lower tax-related interest adjustments on settlements from 2006. FINANCIAL SERVICES SECTOR Details of Financial Services sector Income/(Loss) before income taxes for the third quarter of 2007 and 2006 are shown below (in millions): Third Quarter 2007 2006 2007 Over/(Under) 2006 Ford Credit $ 546 $ 730 $ (184 ) Other Financial Services 10 20 (10 ) Total $ 556 $ 750 $ (194 ) Ford Credit The decrease in earnings primarily reflected higher provision for credit losses primarily related to the non-recurrence of credit loss reserve reductions (about $100million), unfavorable lease residual performance reflected in higher depreciation expense for leased vehicles (about $100million), and lower financing margin primarily related to higher borrowing costs (about $100million).These factors were offset partially by a gain related to the sale of a majority of Ford Credit's interest in Volvofinans and lower operating costs (totaling about $100million). Ford Credit's net finance receivables and net investment in operating leases are shown below (in billions): September 30, 2007 December 31, 2006 2007 Over/(Under) 2006 On-Balance Sheet (including on-balance sheet securitizations) * $ 140.8 $ 135.3 $ 5.5 Securitized Off-Balance Sheet 7.6 12.2 (4.6 ) Managed $ 148.4 $ 147.5 $ 0.9 Serviced $ 149.5 $ 149.5 $ — * At September30, 2007 and December31,2006, includes finance receivables of $58.8billion and $56.5billion, respectively, which have been sold for legal purposes in securitizations that do not satisfy the requirements for accounting sale treatment.In addition, at September30,2007 andDecember31,2006, includes net investment in operating leases of $17.1billion and $15.2billion, respectively, which have been included in securitizations that do not satisfy the requirements for accounting sale treatment.These underlying securitized assets are available only for payment of the debt or other obligations issued or arising in the securitization transactions; they are not available to pay Ford Credit's other obligations or the claims of Ford Credit's other creditors. The increase in managed receivables from year-end 2006 primarily reflected changes in currency exchange rates and higher U.S. net investment in operating leases, offset partially by lower U.S. retail installment and wholesale receivables. 25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) The following table shows Ford Credit's worldwide credit losses net of recoveries (which are referred to as charge-offs) and loss-to-receivables ratios (which equal charge-offs for the period on an annualized basis divided by the average amount of receivables outstanding for the period) for the periods shown: Third Quarter 2007 2006 2007 Over/(Under) 2006 Charge-offs (in millions) On-Balance Sheet $ 184 $ 140 $ 44 Managed 200 161 39 Loss-to-Receivables Ratios On-Balance Sheet 0.53 % 0.41 % 0.12 pts. Managed 0.54 0.43 0.11 The increase in charge-offs and loss-to-receivables ratios for Ford Credit's on-balance sheet and managed portfolios, principally in the U.S. retail installment and lease portfolio, primarily reflected higher loss severityconsistent with an increase in amount financed for vehicles repossessed in our portfolio, and a higher mix of 72-month contracts. Shown below is Ford Credit's allowance for credit losses related to its on-balance sheet portfolio of finance receivables and net investment in operating leases for the periods specified.Consistent with its normal practices and policies, Ford Credit assesses the adequacy of its allowance for credit losses quarterly, and regularly evaluates the assumptions and models used in establishing the allowance. September 30, 2007 December 31, 2006 2007 Over/(Under) 2006 Allowance for credit losses (in millions) $ 1,011 $ 1,110 $ (99 ) Allowance as a percentage of end-of-period receivables 0.71 % 0.81 % (0.10 ) pts. The allowance for credit losses is primarily a function of portfolio quality, historical loss performance, and receivable levels.Reductions in Ford Credit's allowance for credit losses since the end of 2006 are consistent with a higher-quality retail installment and lease portfolio.Certain of Ford Credit's key credit loss metrics (repossession ratio, over-60 day delinquency ratio and new bankruptcy filings) are near historically low levels. FIRST NINE MONTHS RESULTS OF OPERATIONS Our worldwide net profit was $88million or $0.05per share of Common and Class B Stock in the first nine months of 2007, improved from a loss of $7billion or $3.73per share in the first nine months of 2006. Results by business sector for the first nine months of 2007 and 2006 are shown below (in millions): First Nine Months 2007 2006 2007 Over/ (Under) 2006 Income/(Loss) before income taxes Automotive sector $ (229 ) $ (10,930 ) $ 10,701 Financial Services sector 955 1,550 (595 ) Total Company 726 (9,380 ) 10,106 Provision for/(Benefit from) income taxes 467 (2,506 ) 2,973 Minority interests in net income/(loss) of subsidiaries * 205 126 79 Income/(Loss) from continuing operations 54 (7,000 ) 7,054 Income/(Loss) from discontinued operations 34 12 22 Net income/(loss) $ 88 $ (6,988 ) $ 7,076 * Primarily related to Ford Europe's consolidated 41%-owned affiliate, Ford Otosan.The increase in Minority interests in net income/(loss) of subsidiaries primarily reflected higher tax expense in 2006 related to tax law changes in the country of Turkey.The pre-tax results for Ford Otosan were $372million and $349million in the first nine months of 2007 and 2006, respectively. 26 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Included in Income/(Loss) before income taxes are items we do not consider indicative of our ongoing operating activities (“special items”).The following table details the first nine months 2007 and 2006 special items by segment or business unit (inmillions): First Nine Months – Income/(Loss) 2007 2006 Ford North America Retiree health care curtailment gain $ 1,321 $ — U.S. plant idlings (primarily fixed-asset write-offs) 5 (281 ) Fixed asset impairment charges — (2,200 ) Pension curtailment charges (175 ) (1,340 ) Jobs Bank Benefits and personnel-reduction programs (709 ) (2,847 ) Total Ford North America 442 (6,668 ) Ford South America Legal settlement relating to social welfare tax liability — 110 Ford Europe Personnel-reduction programs/Other (128 ) (44 ) PAG Net gains on certain undesignated hedges (relating to Jaguar and Land Rover) 219 — Sale of Aston Martin (primarily the gain on sale) 213 — Fixed asset impairment charges — (1,600 ) Personnel-reduction programs/Other (113 ) (90 ) Ford Asia Pacific and Africa/Mazda Mazda pension transfer — 137 Impairment of equity interest in Malaysian joint venture (10 ) — Personnel-reduction programs/Other (11 ) — Other Automotive Loss on conversion of Trust Preferred Securities (632 ) — Total Automotive sector $ (20 ) $ (8,155 ) The discussion below of Automotive and Financial Services sector results of operations is on a pre-tax basis. AUTOMOTIVE SECTOR Details by Automotive segment or business unit of Income/(Loss) before income taxes for the first nine months of 2007 and 2006 are shown below (in millions): First Nine Months 2007 2006 2007 Over/ (Under) 2006 Americas Ford North America $ (1,472 ) $ (9,972 ) $ 8,500 Ford South America 754 547 207 Total Americas (718 ) (9,425 ) 8,707 Ford Europe and PAG Ford Europe 646 193 453 PAG 764 (2,208 ) 2,972 Total Ford Europe and PAG 1,410 (2,015 ) 3,425 Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa 9 (50 ) 59 Mazda and Associated Operations 121 254 (133 ) Total Ford Asia Pacific and Africa/Mazda 130 204 (74 ) Other Automotive (1,051 ) 306 (1,357 ) Total $ (229 ) $ (10,930 ) $ 10,701 27 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Details by Automotive segment or business unit of sales and wholesale unit volumes for the first nine months of 2007 and 2006 are shown below: First Nine Months Sales (in billions) Wholesales (a) (in thousands) 2007 2006 2007 Over/(Under) 2006 2007 2006 2007 Over/(Under) 2006 Americas Ford North America $ 53.5 $ 54.3 $ (0.8 ) (1 )% 2,171 2,425 (254 ) (10 )% Ford South America 5.2 4.0 1.2 30 310 275 35 13 Total Americas 58.7 58.3 0.4 1 2,481 2,700 (219 ) (8 ) Ford Europe and PAG Ford Europe 26.1 21.6 4.5 21 1,431 1,352 79 6 PAG 24.2 21.4 2.8 13 570 530 40 8 Total Ford Europe and PAG 50.3 43.0 7.3 17 2,001 1,882 119 6 Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa (b) 5.3 5.1 0.2 2 390 392 (2 ) (1 ) Mazda and Associated Operations(c) 0.7 0.9 (0.2 ) (27 ) 38 55 (17 ) (31 ) Total Ford Asia Pacific and Africa/Mazda 6.0 6.0 — — 428 447 (19 ) (4 ) Total $ 115.0 $ 107.3 $ 7.7 7 4,910 5,029 (119 ) (2 ) (a) Wholesale unit volumes generally are reported on a where-sold basis, and include all Ford-badged units and units manufactured by Ford that are sold to other manufacturers, as well as units distributed for other manufacturers.Vehicles sold to daily rental car companies that are subject to a guaranteed repurchase option, as well as other sales of finished vehicles for which the recognition of revenue is deferred (e.g., consignments), are included in wholesale unit volumes. (b) Included in wholesale unit volumes of Ford Asia Pacific and Africa are Ford-badged vehicles sold in China and Malaysia by certain unconsolidated affiliates totaling about 110,000 and 143,000 units in 2007 and 2006, respectively."Sales" above does not include revenue from these units. (c) Reflects sales of Mazda6 by our consolidated subsidiary, AAI. Details of Automotive sector market share for selected markets for the first nine months of 2007 and 2006, along with the level of dealer stocks as of September 30,2007 and 2006, are shown below: Dealer-Owned Stocks (a) Market Share (in thousands) Market 2007 2006 2007 Over/(Under) 2006 2007 2006 2007 Over/(Under) 2006 U.S. (b) 14.7 % 16.4 % (1.7 ) pts. 538 652 (114 ) South America (b) (c) 10.8 11.6 (0.8 ) 30 38 (8 ) Europe (b) (d) 8.7 8.5 0.2 299 295 4 PAG U.S./Europe (d) 1.0/ 2.2 1.1/ 2.2 (0.1)/— 35/62 35/51 — /11 Asia Pacific and Africa (b) (e) (f) 2.2 2.4 (0.2 ) 54 58 (4 ) (a) Dealer-owned stocks represent our estimate of vehicles shipped to our customers (dealers) and not yet sold by the dealers to their retail customers, including some vehicles reflected in our inventory. (b) Includes only Ford and, in certain markets (primarily U.S.), Lincoln and Mercury brands. (c) South America 2007 market share is based on estimated vehicle retail sales for our six major markets (Argentina, Brazil, Chile, Colombia, Ecuador and Venezuela). (d) Europe 2007 market share is based, in part, on estimated vehicle registrations for our 19 major European markets (described in "Item1. Business" of our 2006 Form 10-K Report). (e) Asia Pacific and Africa 2007 market share is based on estimated vehicle retail sales for our 12 major markets (Australia, China, Japan, India, Indonesia, Malaysia, New Zealand, Philippines, South Africa, Taiwan, Thailand and Vietnam). (f) Dealer-owned stocks for Asia Pacific and Africa include primarily Ford-brand vehicles as well as a small number of units distributed for other manufacturers. 28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Overall Automotive Sector The improvement in earnings primarily reflected higher net pricing (about $2.6billion), the non-recurrence of 2006 impairment charges related to our long-lived assets in Ford North America ($2.2billion) and Jaguar and Land Rover operations ($1.6billion), the effect of lower charges for Jobs Bank Benefits and personnel-reduction programs in North America (about $2.1billion), favorable cost changes (about $1.8billion), and lower pension curtailment charges (about $1.2 billion).These factors were offset partially by unfavorable changes in currency exchange rates (about $800million). The increase in revenues primarily reflected improved product mix, changes in currency exchange rates, and higher net pricing, offset partially by lower volumes (primarily in North America). The table below details our first nine months 2007 cost changes at constant volume, mix and exchange, excluding special items and discontinued operations (inbillions): Explanation of Cost Changes 2007 Better/(Worse) Than 2006 Warranty-related Primarily the non-recurrence of adverse 2006 adjustments to Jaguar and Land Rover warranty accruals, and improvements in Europe and North America. $ 0.9 Manufacturing and engineering Primarily hourly and salaried personnel reductions and efficiencies in our plants. 0.8 Pension and OPEB Primarily the favorable impact associated with the mid-2006 implementation of our retiree health care cost sharing agreement with the UAW, ongoing improvements related to curtailments, and higher pension returns. 0.8 Spending-related Primarily reduced depreciation resulting from 2006 asset impairments, as well as lower accelerated depreciation related to our efforts to reduce production capacity. 0.5 Overhead Primarily staff personnel reductions. 0.4 Advertising & sales promotions Primarily increased advertising costs. (0.1 ) Net product costs Primarily higher costs related to regulatory requirements (e.g., diesel engine emissions) and added product features, and higher commodity costs, offset partially by material cost reductions. (1.5 ) Total $ 1.8 Americas Ford North America Segment.The improvement in earnings primarily reflected the non-recurrence of 2006 impairment charges related to our long-lived assets, lower charges for Jobs Bank Benefits and personnel-reduction programs, favorable net pricing, retiree health care curtailment gains related to our hourly separation programs, and lower pension curtailment charges. Ford South America Segment.The increase in earnings was more than explained by higher net pricing and improved volume and mix, offset partially by the non-recurrence of a 2006 gain associated with a legal settlement relating to a social welfare tax liability, and unfavorable cost changes.The unfavorable cost changes primarily reflected higher net product costs and higher manufacturing and engineering costs, offset partially by lower warranty-related costs. Ford Europe and PAG Ford Europe Segment.The increase in earnings was more than explained by improved volume and mix, favorable cost changes, and higher net pricing, offset partially by higher charges for personnel-reduction programs and costs associated with our U.K. plant closure.The favorable cost changes were more than explained by reductions in warranty-related costs. PAG Segment.The improvement in results primarily reflected the non-recurrence of 2006 impairment charges related to our long-lived assets in our Jaguar and Land Rover operations, favorable cost changes, improved volume and mix, higher net pricing, net gains on certain undesignated hedges (relating to Jaguar and Land Rover), and the effect of our sale of Aston Martin (primarily the gain on sale), offset partially by unfavorable changes in currency exchange rates.The favorable cost changes were more than explained by reductions in warranty-related costs (mainly the result of the non-recurrence of adverse 2006 adjustments to warranty accruals), spending-related costs, and net product costs. 29 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Ford Asia Pacific and Africa/Mazda Ford Asia Pacific and Africa/Mazda Segment.The improvement in results for Ford Asia Pacific and Africa primarily reflected favorable cost changes and higher net pricing, offset partially by unfavorable changes in volume and mix and unfavorable changes in currency exchange rates.The favorable cost changes primarily reflected reductions in manufacturing and engineering costs, advertising and sales promotion costs, net product costs, overhead costs, and spending-related costs. The decrease in earnings for Mazda and Associated Operations primarily reflected the non-recurrence of our share of a gain Mazda realized on the transfer of its pension liabilities back to the Japanese government. Other Automotive The decline in results primarily reflected higher interest expense and related costs associated with the higher debt levels that resulted from the financing actions taken in the fourth quarter of 2006, lower tax-related interest adjustments on settlements from 2006, and a loss on the conversion of 43% of our Trust Preferred Securities.These unfavorable factors were offset partially by higher interest income reflecting higher average cash balances.For additional information regarding our fourth-quarter 2006 financing actions, see Note 15 of the Notes to the Financial Statements in our 2006Form10-K Report. FINANCIAL SERVICES SECTOR Details of Financial Services sector Income/(Loss) before income taxes for the first nine months of 2007 and 2006 are shown below (in millions): First Nine Months 2007 2006 2007 Over/(Under) 2006 Ford Credit $ 952 $ 1,547 $ (595 ) Other Financial Services 3 3 — Total $ 955 $ 1,550 $ (595 ) Ford Credit The decrease in earnings primarily reflected lower financing margin primarily related to higher borrowing costs (about $400million), unfavorable lease residual performance reflected in higher depreciation expense for leased vehicles (about$300million), a higher provision for credit losses primarily related to lower credit loss reserve reductions (about $200million), and higher other costs primarily due to Ford Credit's North American business transformation initiative (about $100million).These factors were offset partially by lower net losses related to market valuation adjustments from derivatives (about $200million) and lower expenses primarily reflecting improved operating costs (about $200million). The following table shows Ford Credit's worldwide credit losses net of recoveries (which are referred to as charge-offs) and loss-to-receivables ratios (which equal charge-offs for the period on an annualized basis divided by the average amount of receivables outstanding for the period) for the periods shown: First Nine Months 2007 2006 2007 Over/(Under) 2006 Charge-offs (in millions) On-Balance Sheet $ 416 $ 334 $ 82 Managed 464 399 65 Loss-to-Receivables Ratios On-Balance Sheet 0.40 % 0.33 % 0.07 pts. Managed 0.42 0.36 0.06 The increase in charge-offs and loss-to-receivables ratios for Ford Credit's on-balance sheet and managed portfolios, principally in the U.S. retail installment and lease portfolio, primarily reflected higher loss severityconsistent with an increase in amount financed for vehicles repossessed in its portfolio, and a higher mix of 72-month contracts. 30 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) LIQUIDITY AND CAPITAL RESOURCES Automotive Sector Our strategy is to ensure that we have sufficient funding available with a high degree of certainty throughout the business cycle.Our long-term goal is to improve our core Automotive operations so that we have a high degree of certainty about our capability to generate cash from our operations.In addition, our strategy includes maintaining large gross cash balances, having a long-dated debt maturity profile, maintaining committed credit facilities, and funding long-term liabilities over time. Gross Cash.Automotive gross cash includes cash and cash equivalents, net marketable securities, loaned securities and certain assets contained in a Voluntary Employee Beneficiary Association trust ("VEBA"), a trust which may be used to pre-fund certain types of company-paid benefits for U.S. employees and retirees.We include in Automotive gross cash those VEBA assets that are invested in shorter-duration fixed income investments and can be used within 18months to pay for benefits ("short-term VEBA assets").Gross cash is detailed below as of the dates shown (in billions): September 30, 2007 June 30, 2007 December 31, 2006 September 30, 2006 June 30, 2006 December 31, 2005 Cash and cash equivalents $ 18.9 $ 17.1 $ 16.0 $ 13.5 $ 14.7 $ 13.4 Marketable securities 7.2 13.7 11.3 7.8 8.9 6.9 Loaned securities 7.8 4.6 5.3 0.6 — 3.4 Total cash, marketable securities and loaned securities $ 33.9 $ 35.4 $ 32.6 $ 21.9 $ 23.6 $ 23.7 Securities-in-transit * (0.4 ) (0.3 ) (0.5 ) — — — Short-term VEBA assets 2.1 2.3 1.8 1.7 — 1.4 Gross cash $ 35.6 $ 37.4 $ 33.9 $ 23.6 $ 23.6 $ 25.1 * The purchase or sale of marketable securities for which the cash settlement was not made by period-end and for which there was a payable or receivable recorded on the balance sheet at period-end. In managing our business, we classify changes in Automotive gross cash into two categories:operating-related, and other (which includes the impact of certain special items, contributions to funded pension plans, the net effect of the change in our VEBA on gross cash, tax-related transactions, acquisitions and divestitures, capital transactions with the Financial Services sector, dividends paid to shareholders, and other – primarily financing-related).Our key metrics are operating-related cash flow, which best represents the ability of our Automotive operations to generate cash, and Automotive gross cash.We believe the cash flow analysis reflected in the table below is useful to investors because it includes in operating-related cash flow elements that we consider to be related to our operating activities (e.g., capital spending) and excludes cash flow elements that we do not consider to be related to the ability of our operations to generate cash (e.g., tax refunds).This differs from a cash flow statement presented in accordance with GAAP and differs from Cash flows from operating activities of continuing operations, the most directly comparable GAAP financial measure. 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Changes in Automotive gross cash for the third quarter and first nine months of 2007 and 2006 are summarized below (inbillions): Third Quarter First Nine Months 2007 2006 2007 2006 Gross cash at end of period $ 35.6 $ 23.6 $ 35.6 $ 23.6 Gross cash at beginning of period 37.4 23.6 33.9 25.1 Total change in gross cash $ (1.8 ) $ — $ 1.7 $ (1.5 ) Operating-related cash flows Automotive income/(loss) before income taxes $ (0.6 ) $ (7.1 ) $ (0.1 ) $ (10.9 ) Special items 0.4 5.3 — 8.1 Capital expenditures (1.6 ) (1.8 ) (4.2 ) (5.2 ) Depreciation and special tools amortization 1.6 1.8 5.1 5.3 Changes in receivables, inventories and trade payables (0.6 ) (0.6 ) — (1.3 ) Other (a) (0.5 ) (0.9 ) 0.9 0.2 Total operating-related cash flows $ (1.3 ) $ (3.3 ) $ 1.7 $ (3.8 ) Other changes in cash Cash impact of personnel-reduction programs and Jobs Bank Benefits accrual (0.4 ) (0.2 ) (2.1 ) (0.9 ) Contributions to funded pension plans (0.2 ) (0.1 ) (1.4 ) (0.6 ) Net effect of VEBA on cash 0.3 3.0 1.0 3.0 Tax refunds and tax payments from affiliates (0.2 ) 0.3 1.9 0.3 Acquisitions and divestitures 0.1 0.1 1.1 0.1 Capital transactions with the Financial Services sector (b) — 0.3 — 0.9 Dividends to shareholders — (0.1 ) — (0.5 ) Other (c) (0.1 ) — (0.5 ) — Total change in gross cash $ (1.8 ) $ — $ 1.7 $ (1.5 ) (a) In the third quarter of 2007, Other Operating-related cash flows were primarily driven by timing differences between the expensing of marketing, warranty and other accrued liabilities and the payment of those expenses. (b) Primarily dividends received from Ford Credit.Beginning in 2007, Ford Credit suspended its regular dividend payments. (c) Primarily payments associated with changes in Automotive sector debt. Shown in the table below is a reconciliation between financial statement Cash flows from operating activities of continuing operations and operating-related cash flows (calculated as shown in the table above) for the third quarter and first nine months of 2007 and 2006 (in billions): Third Quarter First Nine Months 2007 2006 2007 2006 Cash flows from operating activities of continuing operations $ 3.1 $ (0.3 ) $ 5.9 $ 5.0 Items included in operating-related cash flows Capital expenditures (1.6 ) (1.8 ) (4.2 ) (5.2 ) Net transactions between Automotive and Financial Services sectors * (0.3 ) (0.1 ) (0.8 ) (0.6 ) Net cash flows from non-designated derivatives 0.2 — 0.7 0.1 Items not included in operating-related cash flows Cash impact of personnel-reduction programs and Jobs Bank Benefits accrual 0.4 0.2 2.1 0.9 Net (sales)/purchases of trading securities (3.4 ) (0.1 ) (1.9 ) (1.8 ) Contributions to funded pension plans 0.2 0.1 1.4 0.6 VEBA cash flows (reimbursements for benefits paid) (0.5 ) (1.3 ) (0.8 ) (2.7 ) Tax refunds, tax payments, and tax receipts from affiliates 0.2 (0.3 ) (1.9 ) (0.3 ) Other 0.4 0.3 1.2 0.2 Operating-related cash flows $ (1.3 ) $ (3.3 ) $ 1.7 $ (3.8 ) * Primarily payables and receivables between the Automotive and Financial Services sectors in the normal course of business.For example, vehicle wholesale loans that are made by Ford Credit to Ford-owned dealers. Debt and Net Cash.At September30,2007, our Automotive sector had total debt of about $27.7billion, compared with $30 billion at December31,2006.The reduction in debt is primarily due to the completion of a conversion offer related to the outstanding Trust Preferred Securities that settled on August 3, 2007.As a result of this offer, approximately 43million Trust Preferred Securities with an aggregate liquidation preference of $2.1billion were converted into an aggregate of 194millionshares of Ford Common Stock.The aggregate liquidation preference of the Trust Preferred Securities that remained outstanding at September 30, 2007 was $2.9 billion. At September30,2007, our Automotive sector had net cash (defined as gross cash less total debt) of $7.9billion, compared with $3.9billion at the end of 2006. 32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Credit Facilities.*At September30,2007, we had $13.1billion of contractually-committed credit facilities with financial institutions, including $11.5billion pursuant to a senior secured credit facility (the "Credit Agreement") established in December2006, $1.1billion of global Automotive unsecured credit facilities, and about $500million of local credit facilities available to foreign Automotive affiliates.At September30,2007, $11.9billion of these facilities were available for use.Of the lines available for use, 95% (or $11.2billion) are committed through December15,2011, and the remainder are committed for a shorter period of time.For further discussion of our committed credit facilities, see Note15 of the Notes to the Financial Statements in our 2006 Form 10-KReport. Financial Services Sector Ford Credit Debt.At September30,2007, unsecured long-term debt (including notes payable within one year) was $64.5billion, down about $8billion from year-end 2006, primarily reflecting about $16billion of debt maturities, offset partially by about $7billion of unsecured long-term debt issuance and about $1billion of increase in the debt balance due to changes in currency exchange rates.Asset-backed long-term debt (including notes payable within one year) was $44.4billion, up about $3billion from year-end 2006, reflecting asset-backed long-term debt issuance in excess of amortization of asset-backed debt.Securitized off-balance sheet funding was $6.8billion at September30,2007, down about $4billion from year-end 2006, primarily reflecting the amortization of previous securitizations. Funding Strategy.As a result of lower credit ratings over the past few years, Ford Credit's unsecured funding costs have increased over time.While it continues to access the unsecured debt market, Ford Credit has increased its use of securitization funding as it is presently more cost effective than unsecured funding and allows access to a broad investor base.Ford Credit plans to meet a significant portion of its 2007 funding requirements through securitizations and to continue to expand and diversify its asset-backed funding by asset class and region.In addition, Ford Credit has various alternative business arrangements for select products and markets that reduce its funding requirements while allowing it to support us (e.g., its partnering in Brazil for retail financing, and partnering by its subsidiary, FCEBankplc ("FCE"), with various financial institutions in Europe for full-service leasing and retail financing).Ford Credit is continuing to pursue such alternative business arrangements. Consistent with the overall market, Ford Credit was impacted by volatility in the asset-backed commercial paper market during the third quarter of 2007.As a result, Ford Credit's FCAR asset-backed commercial paper program issued a majority of its commercial paper with overnight maturities and at higher costs for a period of several weeks in late August2007 and early September 2007.To temporarily reduce the FCAR commercial paper outstanding (by about $3billion), Ford Credit elected not to sell additional asset-backed securities to FCAR and called several pools of receivables backing asset-backed securities owned by FCAR.Ford Credit has also experienced higher costs for several of its other committed liquidity programs as well as its public and private issuances.During the third quarter of 2007, Ford Credit experienced about an $800million reduction in its committed liquidity programs as part of its annual renewal processes. Reductions in market capacity for the types of asset-backed commercial paper used in Ford Credit's asset-backed fundingcould result in increased risk to its available funding sources, particularly in the United States, Europe, and Canada, which are its largest markets for asset-backed funding.As a result,Ford Credit may need to reduce the amount of receivables and operating leases it purchases or originates.A significant reduction in Ford Credit's managed receivables would reduce its ongoing profits, and could adversely affect its ability to support the sale of Ford vehicles. *Credit facilities of our VIEs are excluded as we do not control their use. 33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Term Funding Plan.The following table shows Ford Credit's completed public and private term funding issuances in 2006 and through October 31, 2007, and its planned issuances for full-year 2007 (in billions): 2007 Full-Year Forecast Through Oct. 31 2006 Actual Public Transactions Unsecured $ 6– 8 $ 6 $ 9 Securitizations (a) 6 –7 6 14 Total public transactions $ 12 – 15 $ 12 $ 23 Private Transactions (b) $ 23 – 26 $ 21 $ 29 (a) Reflects new issuance; excludes whole loan sales and other structured financings. (b) Includes private term debt, securitizations or other structured financings and whole loan sales; excludes sales to Ford Credit's on-balance sheet asset-backed commercial paper programs. Through October 31,2007, Ford Credit had completed about $12billion of public term funding transactions, including about $6billion of unsecured long-term debt, about $5billion of retail asset-backed securitizations in the United States, andabout $1billion in a public retail asset-backed securitization transaction in Germany. Through October 31,2007, Ford Credit had completed about $21billion of private term funding transactions (excluding its on-balance sheet asset-backed commercial paper programs and proceeds from revolving transactions) in several markets.These private transactions included lease, wholesale and retail asset-backed securitizations and unsecured term debt. Liquidity.The following table illustrates the various sources of Ford Credit's liquidity as of the dates shown (in billions): September 30, 2007 December 31, 2006 Cash, cash equivalents and marketable securities (a) $ 12.0 $ 21.8 Committed liquidity programs 35.1 35.1 (b) Asset-backed commercial paper (FCAR) 17.3 18.6 Asset-backed commercial paper (Motown NotesSM) — 6.0 Credit facilities 3.2 3.8 Capacity 55.6 63.5 (b) Capacity and cash 67.6 85.3 (b) Less: Capacity in excess of eligible receivables (3.2 ) (15.2 ) Less: Cash to support on-balance sheet securitizations (4.4 ) (3.7 ) Liquidity 60.0 66.4 (b) Less: Utilization (32.8 ) (30.7 ) Liquidity available for use $ 27.2 $ 35.7 (b) (a) Excluding marketable securities related to insurance activities. (b) As of January 1, 2007. At September30,2007, the capacity of Ford Credit's liquidity sources (which include committed liquidity programs, asset-backed commercial paper programs, and credit facilities) and its cash totaled $67.6billion.Of this amount, Ford Credit could utilize $60billion (based on the availability of eligible assets and the level of cash required to support on-balance sheet securitizations), of which $32.8billion was utilized as of September30,2007, leaving $27.2 billion (including $7.6billion of cash, cash equivalents and marketable securities, excluding marketable securities related to insurance activities) available for use.These amounts exclude programs that are dependent on extendible asset-backed commercial paper, including its Motown Notes program and $1.4 billion of committed liquidity programs, for which there is presently a lack of investor demand. 34 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Cash, Cash Equivalents and Marketable Securities.At September30,2007, Ford Credit's cash, cash equivalents and marketable securities (excluding marketable securities related to insurance activities) totaled $12billion.In the normal course of its funding activities, Ford Credit may generate more proceeds than are necessary for its immediate funding needs.These excess amounts are maintained primarily as highly liquid investments, which provide liquidity for Ford Credit’s short-term funding needs and gives Ford Credit flexibility in the use of its other funding programs.Ford Credit's cash balances include amounts to be used only to support Ford Credit's on-balance sheet securitizations of approximately $4.4billion at September30,2007. Committed Liquidity Programs. Ford Credit has entered into agreements with a number of bank-sponsored asset-backed commercial paper conduits ("conduits") and other financial institutions whereby such parties are contractually committed, at Ford Credit's option, to purchase from Ford Credit eligible retail or wholesale assets or to make advances under asset-backed securities backed by wholesale assets for proceeds of up to $29.1billion at September30,2007 ($16.3billion of retail and $12.8billion of wholesale).These committed liquidity programs have varying maturity dates, with $20.9billion having maturities within the next twelve months, and the balance having maturities between August2009 and September2011.Ford Credit's ability to obtain funding under these programs is subject to having a sufficient amount of assets eligible for these programs.At September30,2007, $15.1billion of these commitments were in use.These programs are extremely liquid funding sources, as Ford Credit is able to obtain funding from available capacity generally within two days.These programs are free of material adverse change clauses, restrictive financial covenants (for example, debt-to-equity limitations and minimum net worth requirements) and credit rating triggers that could limit Ford Credit's ability to obtain funding.
